CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are unpersuasive.
	Applicant contends, first, that there is no motivation to combine the prior art references of record, i.e., the combination of US Patent Application Publication No. US 2014/0099503 (Kubo) in view of US Patent Application Publication US 2003/0207106 (Nakamura), US Patent No. 5,374,482 (Ozari), and the evidence of PubChem – Diisononyl Phthalate (PubChem). Applicant first points out the specific intended effects of each invention, particularly that Ozari is drawn to provide a hand tearable tape and Kubo is drawn to a primer composition that can improve adhesion between the base film and the adhesive layer of the tape. In consideration of the different intended effects, Applicant argues that there is no objective reason for a person skilled in the art to adopt the particle size of the filler disclosed in Ozari for use in the tape of Kubo. Applicant further contends that Nakamura does not cure the deficiencies of Kubo and Ozari because Nakamura does not provide any objective reason why a person of skill in the art would be motivated to look to Ozari. Applicant further points to examples of 
	Applicant’s argument is unpersuasive. As discussed in the prior Office action, it would have been obvious to insure that the calcium carbonate filler has a particle size as prescribed by Ozari because the motivation for doing so would have been that Ozari provides a specific art-recognized calcium carbonate used as a filler for a PVC base film for an adhesive tape. Further, the calcium carbonate filler acts as an adsorbent for plasticizers in order to prevent migration from the base film, wherein said migration prevention is desired by Kubo. Therefore, one of ordinary skill in the art would be motivated to look to the prior art for recognized calcium carbonate fillers for PVC base and look to the Ozari reference for a filler having the requisite particle size. 
	As to the combination with the Nakamura reference, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II). In the instant case, Nakamura characterizes Super #1700 as a common component. Nothing in Nakamura discloses a critical size is required for the calcium carbonate filler to perform its intended use and/or a critical size wherein the calcium carbonate renders the disclosed composition inadequate for its intended use. Furthermore, the prior art rejection of record provides an art-recognized calcium carbonate used as a filler for a PVC base film for an adhesive tape that has a particle size that overlaps the range recited by the instant claims.
	Applicant further contends that the present invention achieves an unexpected effect of an adhesive tape that suppresses primer repelling, has desirable tensile 
	Applicant’s arguments as to unexpected results are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
	In the specific case, the evidence provided by Applicant (i.e., the examples present in the original disclosure) is narrower in scope than Applicant’s claim. Focusing specifically on the filler limitations, the claim 1 is drawn to any carbonate filler having a particle size of 0.05 to 0.8 µm in an amount of 5 to 40 parts by mass. In contrast, the examples of the original disclosure are specifically drawn to a specific calcium carbonate fillers having specific particle sizes in one specific amount. Therefore, the data is not commensurate with the broader scope, and does not sufficiently provide evidence that the allegedly unexpected and superior results are present over the entirety of the scope of Applicant’s claim. Furthermore, Applicant only provides comparative example wherein the particle size is larger than the claimed range, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1796                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/2/21